BELCHER, Commissioner.
Appellant was found guilty of the offense of knowingly passing a forged instrument, and his punishment was assessed at five years. It appears from the record that appellant was placed on probation, and the imposition of his sentence was suspended.
Thereafter, the district attorney filed a motion to revoke said probation, praying that sentence be' pronounced. This *512motion, set up four different .conditions of appellant’s probation which it was alleged had been violated by him.
A hearing was had on said motion, both parties being present including appellant’s attorney. The court, after hearing the evidence, entered an order wherein he revoked the probation .theretofore granted to appellant. . ,
To said order and ruling of the court, the appellant excepted and gave notice of appeal.
We find no sentence in the record, without which the appeal is premature.
The appeal is dismissed.
Opinion approved by the Court.